Citation Nr: 0011804	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  97-17 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
urologic disorder, including urethral stricture.

2.  Whether a claim of entitlement to service connection for 
a urologic disorder, including urethral stricture is well-
grounded.

3.  Entitlement to service connection for a urologic 
disorder, including urethral stricture.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
asthma.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
rhinitis.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disorder.

7.  Entitlement to service connection for bronchitis.

8.  Entitlement to service connection for a disorder of the 
right rectus abdominus muscle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION


The veteran had active military service from August 1942 to 
August 1943.

An originating agency rating decision of January 1944 granted 
service connection for bronchial asthma.  A September 1945 
rating decision, in pertinent part, denied service connection 
for a gastrointestinal disorder, identified as "stomach 
trouble."  An unappealed December 1946 rating decision, in 
pertinent part, denied service connection for rhinitis and 
confirmed and continued the denial of service connection for 
a gastrointestinal disorder.  An unappealed February 1947 
rating decision, in pertinent part, denied service connection 
for urologic disorders, classified as hematuria, due to left 
renal and ureteral calculus, and prostatic hypertrophy.  

Additionally, an October 1949 rating decision proposed to 
sever service connection for bronchial asthma.  An unappealed 
January 1950 rating decision effected the severance action.  
An November 1957 rating decision, which denied entitlement to 
a permanent and total disability rating for pension purposes, 
also noted that earlier rating decisions had been amended to 
reflect that pyelonephritis with urethral stricture was not 
incurred in or aggravated by military service.  


An informal claim for service connection for several 
disorders, including a condition identified by the veteran's 
representative as "urinary trouble," was submitted as an 
informal claim by memorandum dated in November 1968.  By 
letter, dated January 24, 1969, the RO informed the veteran 
and his representative that service connection for 
pyelonephritis with urethral stricture had been disallowed by 
previous rating actions and that new and material evidence 
had not been submitted to reopen a claim for that disorder.  
The veteran later submitted an application to reopen claims 
of service connection for several disorders, including 
asthma, urethral stricture, and tenderness of the stomach 
wall.  The RO entered a decision in November 1983 which, in 
pertinent part, referenced its earlier denials of service 
connection for asthma, duodenal ulcer, identified as a 
"stomach condition," and a kidney condition.  The veteran 
was informed of that rating decision by letter dated December 
1, 1983.  He did not appeal within the one year prescribed 
period.  

The veteran's application to reopen claims for service 
connection for multiple disorders was received in November 
1995.  He specified service connection for bronchitis as one 
of the issues for which he sought to reopen a claim.  


This appeal to the Board of Veterans' Appeals (Board) stems 
from a June 1996 decision issued by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The RO determined 
that new and material evidence had not been submitted to 
reopen claims of entitlement to service connection for 
rhinitis, asthma, bronchitis and a duodenal ulcer disease, 
claimed as "stomach" and "urology."  In view of the 
procedural history of this case, the Board determines that 
the issue of entitlement to service connection for bronchitis 
has not been formally adjudicated by the RO in any of its 
past rating decisions.  Accordingly, the Board has reframed 
the issue as an initial claim for service connection for 
bronchitis.  

Additionally, the RO's June 1996 rating decision denied 
claims seeking service connection for muscle strain, a right 
eye disorder, allergies, and a dental disorder.  
Subsequently, a hearing was held before an RO hearing officer 
on June 20, 1997.  At a prehearing conference, it was stated 
that the veteran wished to withdraw from appellate 
consideration the issues of service connection for muscle 
strain, a right eye disorder, allergies, and a dental 
disorder.  That same day, following the hearing, the 
veteran's representative provided a statement in writing 
reaffirming the request to withdraw the previously mentioned 
issues from appellate consideration.  


The veteran later contacted his representative and sought to 
countermand his earlier formal request to withdraw the 
previously-referenced issues from appellate consideration.  
Having reviewed the procedural posture of this case, the 
Board concludes that the veteran may again raise the issues 
he earlier withdrew from appellate consideration, but must 
first formally resubmit claims seeking service connection for 
the disorders in question to the RO.

The June 1996 rating decision addressed an issue identified 
as the sufficiency of evidence to reopen a claim of 
entitlement to service connection for duodenal ulcer disease, 
claimed as "stomach" and "urology."  Having reviewed the 
procedural posture of this case, the Board concludes that two 
issues are actually presented.  They are as follows:  (1) 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disorder and (2) whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for a urologic disorder, claimed as 
urethral stricture.  

A hearing was held before the undersigned member of the Board 
in January 2000.  At the hearing, the veteran's 
representative raised the issue of whether there was clear 
and unmistakable error in a January 1950 rating decision 
severing service connection for bronchial asthma.  This issue 
has not been developed for appellate review.  It will 
nevertheless be addressed in the remand, as explained below.  

Alleged error in the January 1950 rating action is an issue 
which is inextricably intertwined with an issue now on 
appeal; specifically, whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for asthma.  Therefore, appellate consideration of 
the sufficiency of evidence to reopen the claim of 
entitlement to service connection for asthma is deferred 
pending RO disposition of the claim alleging error in a prior 
rating decision.

The decision which follows addresses the issues #1 and #2 on 
the title page of this decision.  The remaining issues are 
addressed in a remand at the end of this decision.


FINDINGS OF FACT

1.  A November 1983 unappealed rating decision of the RO was 
the last final disallowance on the issue of entitlement to 
service connection for a urologic disorder, including 
urethral stricture.

2.  Evidence submitted subsequent to the RO's November 1983 
decision is so significant by itself or in connection with 
other evidence previously submitted that it must be 
considered in order to fairly decide the claim.

3.  The appellant has submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for a urologic disorder, 
including urethral stricture is plausible.



CONCLUSIONS OF LAW

1.  The November 1983 decision of the RO denying entitlement 
to service connection for a urologic disorder, including 
urethral stricture is final.  38 U.S.C.A. §§ 5107, 7105 (West 
1991 and Supp. 1999); 38 C.F.R. § 3.104 (1999).

2.  Evidence submitted since the RO's adverse determination 
is new and material and the claim for service connection for 
a urologic disorder, including urethral stricture is 
reopened.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

3.  The appellant has submitted a well-grounded claim for 
service connection for a urologic disorder, including 
urethral stricture.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim of Service Connection for a Urologic Disorder, 
Claimed as Urethral Stricture

Under applicable legal criteria, an unappealed decision of 
the RO is final.  38 U.S.C.A. § 7105 (West 1991).  However, a 
claim may be reopened if new and material evidence is 
submitted. 38 U.S.C.A. § 5108 (West 1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant and, which by itself, or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet.App. 510 (1992).

When determining whether new and material evidence has been 
submitted to warrant reopening under 38 U.S.C.A. § 5108, 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim, on any basis, 
not only since the time that the claim was last disallowed on 
the merits.  Evans v. Brown, 9 Vet.App. 273 (1996).  The 
November 1983 RO rating decision was the last final 
disallowance of the claim for service connection for a 
urologic disorder, now claimed as urethral stricture.  
Accordingly, the question now before the Board is whether new 
and material evidence, warranting a reopening of the 
appellant's claim, has been added to the record since the 
RO's denial.

In a recent decision, the United States Court of Appeals for 
Veterans Claims (Court) held that the decision of the Federal 
Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(which overruled the legal test previously used to determine 
the "materiality" element of the new and material evidence 
test) now requires a three-step process for reopening claims.  
Elkins v. West, 12 Vet. App. 209 (1999).  Under the new 
Elkins test, the VA must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well-grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well-
grounded, the VA may then proceed to evaluate the merits of 
the claim but only after ensuring that the duty to assist 
under 38 U.S.C.A. § 5107(a) has been fulfilled.

Under applicable legal criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110 (West 1991).

In Evans, cited above, the United States Court of Appeals for 
Veterans Claims (formerly, the United States Court of 
Veterans Appeals) specified that a determination as to new 
and material evidence must be made on all additional evidence 
submitted since the last final disallowance of the claim on 
any basis, not since the last final decision on the merits.  
Accordingly, the Board's inquiry here is directed as to 
whether new and material evidence has been added to the 
record since the RO's unappealed adverse determination of 
November 1983, which in this case, is the last final 
disallowance of the claim, on any basis, of service 
connection for a urologic disorder, now claimed as urethral 
stricture.

The evidence of record at the time of the November 1983 
included the veteran's service medical records, VA medical 
records, and private physician records.  That evidence 
reflected that there were no complaints or findings of any 
urologic disorders during service.  The appellant's urethral 
stricture was first objectively identified during a period of 
VA hospitalization beginning in December 1946, a point in 
time more than three years after the veteran had been 
separated from military service.  The medical evidence then 
of record did not substantiate that a chronic urologic 
disorder, claimed as urethral stricture, had been present in 
service.  In its November 1983 rating decision, the RO 
essentially determined that no urologic disorder had its 
onset in service.  The veteran was informed of that 
determination by letter dated December 1, 1983.  He did not 
timely appeal that determination.  

Evidence added to the record since the November 1983 rating 
decision includes a May 1997 letter from a VA urologist.  The 
physician recounted the veteran's history of urological 
problems dating back to service.  It was noted that 
cystoscopic examinations confirmed the presence currently of 
extensive urethral strictures, false passage, and a well-
resected prostatic fossa.  The physician went on to state 
that documentation of traumatic instrumentation of the 
veteran's urethra, while in the military, was not (emphasis 
added by the physician) available.  However, the physician 
added that the veteran had experienced severe urethral 
disease since his military service.  

Also added to the record since the November 1983 rating 
decision were transcripts of hearing testimony provided by 
the veteran at a hearing in June 1997 before an RO hearing 
officer and in January 2000 before the undersigned member of 
the Board.  Cumulatively, his testimony was to the effect 
that, during service, he experienced burning on urination and 
urethral discharge.  Further, he testified that a service 
department physician "tore him up" while performing 
urethral dilatation; that he developed a urethral stricture 
because the procedure was done so roughly; and that he has 
undergone urethral dilatations for over fifty years because 
of a chronic problem with strictures.

As to the application to reopen a claim seeking service 
connection for a urologic disorder, claimed as urethral 
stricture, evidence added to the record since the November 
1983 rating decision is new evidence in that it was not 
previously of record.  In addition, the evidence is material 
in that it tends to demonstrate that the veteran continues to 
have chronic recurrences of a urethral stricture.  
Furthermore, the letter from the VA physician is material in 
that it suggests a link between a urethral stricture and some 
incident of the veteran's military service.  

In sum, evidence added to the claims file since the RO's 
November 1983 rating decision is both new and material, since 
it is neither cumulative nor redundant and since it bears 
directly and substantially upon the matter under 
consideration.  Accordingly, the appellant's claim is 
reopened.  The Board must now consider whether the 
appellant's reopened claim is well-grounded.

II.  Whether the Claim for Service Connection for Urologic 
Disorder, Claimed as Urethral Stricture is Well-Grounded


A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet.App. 609 (1992).  

Three discrete types of evidence must be present in order for 
an appellant's claim for service connection to be well-
grounded:  (1) There must be competent evidence of a current 
disability, usually shown by a medical diagnosis;  (2) There 
must be competent evidence of incurrence or aggravation of a 
disease or injury in service.  This element may be shown by 
lay or medical evidence;  and (3) There must be competent 
evidence of a nexus between the inservice injury or disease 
and the current disability.  Such a nexus must be shown by 
medical evidence.  Caluza v. Brown, 7 Vet.App. 498 (1995).  
In determining whether a claim is well-grounded, the Board is 
required to presume the truthfulness of evidence.  Robinette 
v. Brown, 8 Vet.App. 69 (1995).  

Here, there is medical evidence indicating that the veteran 
now has a urethral stricture.  Accordingly, the first Caluza 
requirement, that there be medical evidence of current 
disability, is satisfied.  His lay testimony indicates 
inservice symptoms of a urologic nature; specifically, pain 
and burning on urination.  Thus, the second Caluza 
requirement, that there be competent evidence of incurrence 
of disability in service, is satisfied.  Finally, there is 
medical evidence indicating a possibility that current 
urological manifestations, especially a urethral stricture, 
may have begun during service.  The third Caluza requirement, 
that there be a nexus between current disability and 
inservice illness or injury, is also met.  In all, this 
evidence serves to render plausible the claim for service 
connection for a urologic disorder, including urethral 
stricture.  Accordingly, the Board finds that the appellant 
has submitted a well-grounded claim for service connection 
for a urologic disorder, including urethral stricture.  


ORDER

The claim of entitlement to service connection for a urologic 
disorder, including urethral stricture is reopened.  To this 
extent, the appeal is granted.

The claim of entitlement to service connection for a urologic 
disorder, including urethral stricture is well-grounded.  To 
this extent, the appeal is granted.


REMAND

With respect to the issue of service connection for right 
rectus muscle strain, the RO entered a rating decision in 
November 1983 denying, in pertinent part, service connection 
for that disorder.  The veteran was informed of that adverse 
determination by letter dated December 1, 1983.  He did not 
appeal within the one year prescribed period.  

A May 1999 rating decision denied service connection for 
right rectus muscle strain and hernia.  The Board notes that 
the May 1999 rating decision does not frame the issue in 
terms of the newness and materiality of evidence to reopen a 
claim of service connection for right rectus muscle strain or 
hernia.  In effect, the RO implicitly reopened the claim and 
then entered a decision on the merits.  Having reviewed the 
entire record, the Board concurs with that determination.

The veteran's claims file was transferred to the Board in 
October 1999.  While the case was on appeal, the veteran 
submitted a notice of disagreement (NOD), dated January 19, 
2000, with the RO's May 1999 rating decision.  When there has 
been an initial RO adjudication of a claim and an NOD has 
been filed as to its denial, thereby initiating the appellate 
process, the claimant is entitled to a statement of the case 
(SOC).  Here, the RO has not yet had an opportunity to issue 
an SOC.  This is a procedural defect requiring remand.  
Godfrey v. Brown, 7 Vet. App. 398 (1995); Manlincon v. West, 
12 Vet. App. 238 (1999).

Regarding the claim of entitlement to service connection for 
a urologic disorder, including urethral stricture, the Board 
has determined that the claim is well-grounded.  Accordingly, 
VA has duty to assist the appellant in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Although a VA urologist has suggested the possibility that 
the veteran now has a urethral stricture which may be 
attributable to service, that same physician also emphasized 
that he had no documentation that damage to the urethra 
occurred because of instrumentation performed during service.  
Indeed, the physician's assessment, potentially linking a 
current urethral stricture to inservice injury, relies 
primarily on the veteran's account of his experiences in 
service.  The urologist's May 1997 letter indicates that the 
examiner did not have the benefit of claims folder review.  

Turning to the issues of the sufficiency of evidence to 
reopen claims of service connection for asthma, rhinitis, and 
a gastrointestinal disorder, the Board calls the RO's 
attention to 38 C.F.R. § 3.156(a), discussed above, which 
defines what constitutes new and material evidence to reopen 
a claim of service connection.  Further, precedent decisions 
of federal courts in Hodge, supra., and Elkins, supra., 
specify the three-step process for reopening claims.

Inasmuch as the June 1998 supplemental statement of the case 
furnished by the RO to the veteran and his representative was 
based, in part, on the standard which was struck down in 
Hodge, a remand is required in order to allow the RO to apply 
the correct current standards.  The Board notes that the June 
1998 supplemental statement of the case applied the correct 
standard of review at the time it was issued, because the 
Hodge case was not decided by the Federal Circuit until 
September 16, 1998.  However, this fact does not change the 
requirement that the RO must reajudicate the issues of the 
newness and materiality of evidence to reopen claims of 
service connection for asthma, rhinitis and a 
gastrointestinal disorder.

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The veteran should be requested to 
clearly identify non-VA medical sources 
which have provided treatment for his 
urethral strictures at any time since 
service.  Names, addresses and dates of 
treatment should be specified.  After 
obtaining a consent to the release of 
medical records from the veteran, the RO 
should request copies of the medical 
records from all identified sources which 
are not already in the claims folder.  
All medical records obtained should be 
added to the claims folder.

2.  After the development requested above 
has been completed, the RO should 
schedule the veteran for a VA urologic 
examination.  The examiner must review 
the entire claims folder, including a 
copy of this remand, prior to the 
examination, and he/she should indicate 
in the report of the examination that a 
review of the claims folder was 
accomplished.  The purpose of the 
urologic examination is to determine the 
etiology of any urologic pathology, 
especially any urethral stricture, now 
present.  All clinical findings should be 
reported in detail.  At the conclusion of 
the examination, the examiner should 
state whether it is at least as likely as 
not that any urologic pathology now 
present, including any urethral stricture 
had its onset in service or is otherwise 
related to service.  

3.  The RO should issue an SOC on the 
issue of service connection for right 
rectus abdominus muscle disorder.  The 
veteran and his representative should be 
afforded a reasonable time to respond to 
the SOC.  Thereafter, if and only if the 
appellant completes his appeal by the 
submission of VA Form 9 or its 
equivalent, the issue of service 
connection for right rectus abdominus 
muscle disorder should be returned to the 
Board for further appellate 
consideration.  

4.  The RO must review the record and 
enter a decision on the issue of whether 
there was clear and unmistakable error in 
a January 1950 rating decision severing 
service connection for asthma.  If the 
determination remains adverse to the 
appellant, and he or his representative 
files a timely NOD, they should be 
furnished an SOC and provided a 
reasonable time to respond thereto.  
Thereafter, if the veteran completes the 
appeal by submission of a VA Form 9 or 
its equivalent, the issue of alleged 
error in the above-noted rating action 
should be returned to the Board for 
further appellate consideration.

5.  The RO should review the record and 
readjudicate the issues of whether new 
and material evidence has been submitted 
to reopen claims for service connection 
for asthma, rhinitis, and a 
gastrointestinal disorder.  The RO is 
directed to make a decision on these 
issues based only on consideration of the 
holdings in  Hodge and Elkins and on 
38 C.F.R. § 3.156(a).  If action taken 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case 
discussing the evidence of record in 
light of the applicable legal criteria.  

6.  The RO should review the record and 
adjudicate the issue of entitlement to 
service connection for bronchitis.  If 
action taken remains adverse to the 
veteran, he and his representative should 
be furnished an SOC and provided a 
reasonable time to respond thereto.  
Thereafter, the issue should be returned 
to the Board for continuation of 
appellate review.   

No action is required of the appellant until notified.  The 
purpose of this remand is to obtain clarifying information, 
to ensure due process of law, and to comply with precedent 
decisions of the Court.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 



